Citation Nr: 0306583	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1975.  

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2001, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, confirmed and continued its 
denial of entitlement to service connection for bilateral 
hearing loss disability.  Thereafter, the case was returned 
to the Board for further appellate action.

During the pendencey of the appeal, the veteran moved from 
the jurisdiction of the Togus RO to the jurisdiction of the 
RO in St. Petersburg, Florida.


FINDING OF FACT

The veteran's bilateral hearing disability existed prior to 
service and underwent no increase in the underlying pathology 
during service.


CONCLUSION OF LAW

The veteran's pre-existing bilateral hearing disability was 
not aggravated by service.  38 U.S.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306(a), 3.385 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
remand of February 2001; the Statement of the Case; the 
Supplemental Statement of the Case; and a May 2001 letter 
which notified him of the enactment of the VCAA, the veteran 
and his representative were informed of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for bilateral hearing loss disability.  Such 
notices informed the veteran of what evidence and information 
VA would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
letters dated in May and July 2001, the RO requested that the 
veteran identify all health care providers who had treated 
him since service for bilateral hearing loss disability.  
Later, that month, the RO received a statement from the 
veteran that he had not been treated for hearing loss 
disability since service.  

Relevant evidence received in conjunction with the veteran's 
claim of service connection for bilateral hearing loss 
disability consists of his service medical records and the 
report an audiologic examination, performed by the VA in 
October 2001.  In January 2001, the veteran was scheduled to 
have a hearing at the Board in association with his appeal; 
however, he did not report for that hearing.  He has offered 
no reason for his failure to appear, nor has he requested 
that a hearing be rescheduled either at the Board or the RO.

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  Indeed, it appears that all relevant evidence 
adequately identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, the 
veteran has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to service connection for bilateral 
hearing loss disability.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  The Facts

The veteran's service medical records show that during his 
January 1974 service entrance examination, the veteran 
demonstrated bilateral hearing loss disability.  An audiogram 
revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
0
No 
Report
45
LEFT
10
5
0
No 
Report
45

Speech recognition testing was not reported.  The examiner 
recognized the veteran's pre-service hearing loss disability, 
when he assigned a numerical designation of 2 under H on the 
veteran's physical profile, i.e., PULHES (PULHES is the six 
categories into which a physical profile is divided.  The P 
stands for physical capacity or stamina; the U for upper 
extremities; the L for lower extremities; the H for hearing 
and ear; the E for eyes; and the S stands for psychiatric).  
The number 2 indicates that an individual possesses some 
medical condition or physical defect which may impose some 
limitations on classification and assignment.  McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993).  

During an audiogram in April 1974, the veteran demonstrated 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
10
5
50
LEFT
15
0
0
10
45

Speech recognition testing was not performed.  It was noted 
that the veteran was not assigned to duty in noise.  It was 
also noted that he had previously had significant noise 
exposure from September 1972 to January 1974, when he worked 
in construction.  It was indicated that his last noise 
exposure had occurred in March 1974, when he had been exposed 
to the sound of an M-16.

During an audiogram in July 1974, the veteran demonstrated 
the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
5
10
55
LEFT
20
10
10
15
60

It was noted that he was a munitions maintenance specialist 
and that his primary noise exposure had been on the flight 
line.  His duties in noise reportedly involved the handling 
and storage of munitions.  The examiner noted that in 
civilian life, the veteran had been a heavy equipment 
operator. 



During his service separation examination in January 1975, 
the veteran demonstrated the following puretone threshold 
levels in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
15
LEFT
10
5
0
5
0

It was noted that the veteran had puretone thresholds of 40 
and 30 decibels in his right and left ears, respectively, at 
6000 hertz.  Speech recognition was not tested.  The examiner 
concluded that the veteran had a high frequency hearing loss 
at 6000 hertz. in the right ear only.  He recommended that 
the veteran have a routine hearing examination follow-up.  
The examiner assigned a numerical designation of 1 under H on 
the veteran's physical profile.  The number 1 indicates that 
an individual possesses a high level of medical fitness and, 
consequently is medically fit for any military assignment.  
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

In August 2001, the veteran underwent a VA psychiatric 
examination.  It was noted that since service, he had held 
jobs in construction and as a professional kick boxer and 
truck driver.  

During a VA audio logic examination in October 2001, the 
veteran complained of hearing loss.  It was noted that in 
addition to that sustained on the flightline in the military, 
the veteran had had noise exposure associated with 
snowmobiles, motorcycles, and heavy equipment.  

Audiometric testing revealed the following puretone threshold 
levels in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
25
60
70
LEFT
15
25
25
55
60

Speech recognition was 92 percent in the right ear and 94 
percent in the left ear.  The examiner concluded that that 
veteran had a bilateral sensorineural hearing loss.

In an addendum, dated in January 2002, the VA examiner stated 
that the veteran's hearing problems had had their onset some 
time prior to military service.  The examiner further stated 
that there had been no increase in the severity of the 
veteran's hearing loss in service.  Rather, the examiner 
noted that severity had decreased in service and specifically 
pointed to the puretone thresholds obtained at 6000 hertz.  
Therefore, the examiner concluded that it was less than 
likely that the veteran's hearing loss was a result of 
service. 


III.  Analysis

The veteran contends that his bilateral hearing loss 
disability is the result of noise exposure in service or the 
result of exposure to nerve gas or Agent Orange.  
Accordingly, he maintains that service connection is 
warranted.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered aggravation in service 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. 1111 
(West 2002). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500 
(+15), 1000 (+10), 2000 (+10), 3000 (+10), or 4000 Hertz (+5) 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

A review of the evidence discloses that at the time of his 
entry on active duty, the veteran had bilateral hearing loss 
disability at 4000 hertz.  During the ensuing months, he had 
noise exposure on the flightline, while performing his duties 
as a munitions maintenance specialist.  Although he 
demonstrated a 5 to 15 decibel increase in the puretone 
threshold levels at 4000 hertz, there was no evidence of any 
increase in the underlying pathology.  In fact, at the time 
of his separation from service, the veteran's bilateral 
hearing acuity was well within normal limits at all of the 
threshold levels set forth under VA criteria.  While recent 
audiometric testing shows that his puretone threshold levels 
have increased and now meet VA criteria for hearing 
impairment at 3000 and 4000 hertz, there is no competent 
evidence that such an increase is the result of any incident 
in service.  Indeed, the most recent VA examiner concludes, 
essentially, that it is unlikely that the veteran's bilateral 
hearing loss disability is the result of military service.  
The only reports to the contrary come from the veteran.  The 
Board does not doubt his sincerity; however, as a layman, he 
is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, is insufficient to warrant a grant of service 
connection.  Absent any competent evidence that the veteran's 
pre-service hearing loss was aggravated during service, 
service connection is denied.  Inasmuch as aggravation has 
not been demonstrated, it is unnecessary to discuss the other 
claimed causes, i.e., exposure to Agent Orange and/or nerve 
gas.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.




	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

